Citation Nr: 1819798	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-15 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include depression with mental fatigue.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to April 18, 2013.

3. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.W.


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1980 to July 1983 and December 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing has been associated with the claims file.

The case was previously before the Board in July 2014 and January 2016.  In July 2014, the Board reopened the claim of entitlement to service connection for an acquired psychiatric disorder, finding that new and material evidence had been received to reopen the claim, but remanded the matter, along with the issue of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA examination to determine the etiology of the Veteran's psychiatric disorder and to obtain relevant private treatment records.

In May 2015, the Appeals Management Center (AMC) granted entitlement to a TDIU from April 18, 2013.  As the grant did not satisfy the appeal in full, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2016, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder to the Agency of Original Jurisdiction (AOJ) for additional development, including, an addendum opinion regarding the etiology of the Veteran's psychiatric disorder and referral to the Director of VA's Compensation and Pension service for consideration of entitlement to a TDIU on an extraschedular basis.  There has not been substantial compliance with the remand directives, with respect to entitlement to service connection for an acquired psychiatric disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay to the Veteran, another remand is necessary to ensure that due process is followed and that he is afforded every possible consideration.

I. Psychiatric Disorder

The Veteran asserts that his psychiatric disorder is related to service or to his service-connected bilateral hearing loss and his service-connected eye condition.  At an April 2014 Board hearing, the Veteran testified that he had issues with depression and anxiety in service, and sought treatment after service in approximately 1993, and was diagnosed with depression.  The Veteran testified that his service connected eye condition, hearing loss, and tinnitus contributed to his depression and anxiety.  The Veteran's cousin testified that the Veteran was in a deep depression after service.

The Veteran served in the United States Army from July 1980 to July 1983 and December 1990 to March 1991.  Service treatment records in May 1982 reflect that the Veteran was admitted to undergo a surgical procedure on his eyes.  The treatment provider noted that the Veteran complained of anxiety, and noted that part of the treatment plan was for the Veteran to verbalize his fears.

The Veteran was afforded a VA examination in December 2014, which reflected a diagnosis of schizoaffective disorder, bipolar type.  The examiner opined that the Veteran's disability was less likely than not incurred in or caused by service.  The examiner did not address the service treatment records, which noted complaints of anxiety during a May 1982 hospitalization.

VA obtained an addendum opinion in March 2016 from the December 2014 VA examiner.  The examiner noted that there were no notes of anxiety in the medical records reviewed pertaining to his eye surgery from 1982 although the inquiry to the examiner and the Board's remand pointed out that there was evidence of a report of anxiety in 1982.  The examiner did not specifically address the May 1982 service treatment records, which noted complaints of anxiety during a May 1982 hospitalization.  See Stegall, supra.

Therefore, the Board finds that a remand is warranted to obtain a new examination with a different examiner if possible to determine the nature and etiology of the Veteran's psychiatric disorder.

II. TDIU and SMC

The Veteran's requests for a TDIU and SMC are inextricably intertwined with his claim of entitlement to service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, action on the requests for a TDIU and SMC is deferred pending additional development.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a different examiner, if possible, to ascertain the nature and etiology of the Veteran's psychiatric disorder.  The claims file and a copy of this remand should be made available to and be reviewed by the examiner in conjunction with the examination.

a. The examiner should identify any psychiatric disorder that has been present since the Veteran filed his claim.  The examiner should address the prior diagnoses of record.

b. For each diagnosis identified (other than posttraumatic stress disorder (PTSD) and a personality disorder, if diagnosed), the examiner should provide an opinion as to:

i. whether it is at least as likely as not (a 50 percent probability or greater) that the disorder manifested during, is otherwise causally or etiologically related to, or aggravated by, a period of active service, including the Veteran's reports of anxiety during his hospitalization in May 1982;

ii. whether the Veteran's report of depressive symptoms due to the breakup of his marriage supports a finding that his current psychiatric disorder had its onset in service or is otherwise related to events in service;

iii. whether it is at least as likely as not (50 percent or greater likelihood) that any current psychiatric disorder is proximately due to a service-connected disability to include service-connected hearing loss, tinnitus, and/or eye disorder;

iv. whether it is at least as likely as not (50 percent or greater likelihood) that any current psychiatric condition is aggravated (increased in severity beyond natural progression of such disorder) by a service-connected disability to include service-connected hearing loss, tinnitus, and/or eye disorder.

c. If a personality disorder is diagnosed, indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's personality disorder was subject to any diagnosed superimposed psychiatric disorder in service resulting in additional current psychiatric disability.

d. With regard to PTSD, the examiner should indicate whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If not, the examiner should address why such a diagnosis is not warranted.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

The examiner should consider and discuss the following:

i. the May 1982 service treatment records, which reflect complaints of anxiety;

ii. the June 1998 VA treatment record, which reflects that the Veteran reported that he underwent a series of emotional problems when he went through a divorce;

iii. the January 1999 SSA examination, which reflected that the Veteran reported that his nerve problems began when his first spouse left him;

iv. the December 1999 private treatment record, which reflects that the Veteran reported that he had a very traumatic first marriage, and his first spouse left him, after having an affair with a fellow service member in his same unit;

v. the May 2006 statement that the Veteran was in constant fear and anxiety of being in harm's way when his unit was mobilized in response to the Persian Gulf War in January 1991;

vi. the October 2008 VA treatment record, which reflects that the Veteran reported that he had a history of depression related to his impaired hearing;

vii. the April 2014 testimony by the Veteran's cousin, that the Veteran was in a deep depression after service;

viii. the April 2014 VA treatment record, which reflects a diagnosis of mood disorder due to general medical condition, which included blindness.

In rendering the opinion, the examiner should consider the statements of the Veteran and his cousin regarding his psychiatric symptoms to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Readjudicate the issues on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).






